Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim    1-  13  is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 201940783 (A  )in view  of  CN 109994859 (B)  Wang  6656  Niedecker  622 and Frank  438 
CN  -A  includes conical contacts  with a  foil sheet  between contacts   It would have  been obvious to use a sheet  with concave and convex spring projections  webs  end rings  webs being lamellar  in view of CN-B   figures  1-6 and  Wang at 130 for better conduction      Claims 9   12  also obvious to use captive spring sheet . in view of Wang figure 4 and to use lubricant in view of Neidecker col 2 lines 50-55  and for claim  11 obvious to  use heavy force so  that plug is  locked  or to use a lock ring in view of Frank  at 28   in either vase   to limit removal of the plug   
Note that nothing in the disclosure indicates that use of   spring sheet with conical plug solves problems apart from use with cylindrical plugs 
Any inquiry concerning this communication should be directed to NEIL ABRAMS at telephone number (571)272-2089.     SPE  TC  Patel  571  272  2098
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NEIL ABRAMS/               Primary Examiner, Art Unit 2832